



FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF HIGH STREET CAPITAL PARTNERS, LLC
THIS FIRST AMENDMENT (this “Amendment”) TO THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF HIGH STREET CAPITAL PARTNERS, LLC (the “Company”)
is made and entered into as of this 10th day of May, 2019, by and among the
Manager and Acreage Holdings America, Inc. (the “Majority Member”).
RECITALS
WHEREAS, the members of the Company (the “Members”) originally entered into that
certain Third Amended and Restated Limited Liability Company Agreement dated as
of November 14, 2018 (the “LLC Agreement”);
WHEREAS, pursuant to Section 16.03 of the LLC Agreement, the LLC Agreement may
be amended by the consent of the Manager and Members holding a majority of the
Common Units outstanding;
WHEREAS, the Majority Member holds approximately 74% of the outstanding Common
Units of the Company;
WHEREAS, in accordance with Section 16.03 of the LLC Agreement the Majority
Member and the Manager desire to amend the LLC Agreement as set forth herein;
and
WHEREAS, except as specifically set forth in Section 3 of this Amendment, all
other terms and conditions of the LLC Agreement remain in full force and effect.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
1.Recitals. The above recitals are hereby incorporated into the substantive
provisions of this Amendment by reference hereto.
2.Definition. Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the LLC Agreement.
3.Amendments to LLC Agreement.
a.Section 3.02(c)(i). The second sentence of Section 3.02(c)(i) of the LLC
Agreement is deleted in its entirety and is amended and restated as follows:
“The conversion of Class C-1 Units shall occur automatically after the close of
business on the day which is the later of: (i) unless otherwise consented to by
the Manager, the two-year anniversary of the date of grant of such Class C-1
Units; and (ii) the day on which such Class C-1 Units become fully vested,
without any action on the part of the holder thereof, as of which time such
holder shall be credited on the books and records of the Company with the
issuance as of the opening of business on the next day of the number of Common
Units issuable upon such conversion; provided, however, if a Member requests the
Manager consent to an earlier





--------------------------------------------------------------------------------





conversion date as provided for by this sentence, and the Manager so consents,
the effective date of such conversion shall be the date on which the Manager’s
consent is dated.”
b. Section 11.01(a)(ii). Section 11.01(a)(ii) is deleted in its entirety and is
amended and restated as follows:
“Unless otherwise consented to by the Manager, any Redemption Date that occurs
in a Restricted Taxable Year must be a Quarterly Redemption Date not less than
sixty (60) days after delivery of the applicable Redemption Notice. Unless
otherwise consented to by the Manager, any Redemption Date that occurs in a year
that is not a Restricted Taxable Year must be not less than seven (7) Business
Days nor more than ten (10) Business Days after delivery of the applicable
Redemption Notice.”
4. Effect of this Amendment. Except as expressly amended by this Amendment, the
LLC Agreement shall continue in full force and effect in accordance with the
provisions thereof. All references in the LLC Agreement to “this Agreement” or
words of similar import shall refer to the LLC Agreement as amended by this
Amendment.
5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of law.
6. Binding Effect. This Amendment shall inure to the benefit of and shall be
legally binding upon the parties hereto and their respective successors,
assigns, representatives and heirs.
7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon but all of which shall constitute one and the same instrument.
This Amendment may be executed and delivered by facsimile or pdf and such
facsimile or pdf shall be effective for all purposes.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
MANAGER:
 
ACREAGE HOLDINGS AMERICA, INC.
 
By: /s/ Kevin Murphy                 
Name: Kevin Murphy
Title: Chief Executive Officer
 
MAJORITY MEMBER:
 
ACREAGE HOLDINGS AMERICA, INC.
 
By: /s/ Kevin Murphy                 
Name: Kevin Murphy
Title: Chief Executive Officer



2